Citation Nr: 0314172	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  98-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a rating higher than 20 percent for a low back 
disorder prior to September 20, 1999, and a rating higher 
than 40 percent as of that date.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from December 1965 to December 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from March 1997 and later rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO).  The RO, in 
part, granted service connection for a low back disorder as 
secondary to modalities used to treat service-connected 
non-Hodgkin's lymphoma.  The RO initially assigned a 10 
rating, effective June 24, 1996, for a low back disorder 
classified as chronic low back pain, bilateral knee pain with 
x-ray evidence of degenerative changes of the dorsal spine.

The Board issued a decision in March 2000 as to several of 
the issues taken on appeal from the previously referenced 
rating decisions.  Additionally, the Board remanded for 
further evidentiary development the following issues:  
1) entitlement to an initial evaluation higher than 10 
percent for the low back disorder, as well as 2) entitlement 
to service connection for an eye condition and 3) entitlement 
to service connection for a dental condition for the purpose 
of obtaining VA outpatient dental treatment.  

The RO subsequently issued a rating decision in September 
2000 increasing the rating for the low back disorder from 10 
to 20 percent, with the same effective date of June 24, 1996, 
as the prior rating.  Even more recently, in February 2003, 
the RO again increased the rating for the low back disorder-
this time from 20 to 40 percent, but with a different 
effective date of September 20, 1999.

Also in February 2003, the RO confirmed the rating for the 
veteran's cataracts, which also are secondary to treatment 
for his service-connected non-Hodgkin's lymphoma.  Later that 
month, the RO determined that several of his teeth had been 
injured as well from the treatment of his non-Hodgkin's 
lymphoma.  So he was approved for treatment of these teeth.  
His current appeal, however, only concerns the rating for his 
low back disorder-both prior to and as of September 20, 
1999.


REMAND

The medical evidence of record indicates the veteran 
underwent diagnostic imaging of his lumbosacral spine in July 
and October 2001.  And the results confirmed that he has 
degenerative disc disease (DDD), which is rated as 
intervertebral disc syndrome (IDS) under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Up until now, the RO only has evaluated or considered the 
severity of the veteran's low back disorder on the basis of 
Diagnostic Codes 5003, 5285, 5289, 5292 and 5295, which 
pertain to arthritis, residuals of a lumbar fracture, 
ankylosis of the lumbar spine, limitation of motion of the 
lumbar spine, and a lumbosacral strain.  These codes, 
however, do not consider the extent of his IDS-including 
whether he has any associated radiculopathy affecting his 
lower extremities.  This is particularly important to note 
because, during the pendency of this appeal, VA revised the 
criteria for rating IDS; the changes became effective on 
September 23, 2002.  Where, as here, a governing law or 
regulation changes after a claim has been filed, but before 
the administrative or judicial review has been completed, the 
version most favorable to the claimant generally applies.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The RO most recently adjudicated the claim for a higher 
rating for the veteran's low back disorder in February 2003, 
just prior to providing him a supplemental statement of the 
case (SSOC).  Since, however, the RO has not considered his 
low back disability under Diagnostic Code 5293, both the 
former and revised version, he would be prejudiced by the 
Board considering his claim under this code in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied, including in accordance with 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  The RO should inform the 
veteran of the specific types of evidence 
that would help establish his claim and 
should indicate to him which evidence he 
is responsible for obtaining and which 
evidence VA will obtain for him.  

2.  Schedule orthopedic and neurologic 
examinations to determine the nature and 
extent of disability from the veteran's 
low back disorder.  All indicated special 
studies should be performed and the 
clinical findings reported in detail.  
The claims folder and a copy of this 
remand should be made available for the 
examiners' review prior to the 
examinations.  As well, the examiners 
should be provided with both the 
former and revised criteria of Code 5293 
for rating intervertebral disc syndrome 
(IDS).  The examiners should first relate 
the findings under the old criteria and 
then separately relate the findings under 
the new criteria.  Further, the examiners 
should distinguish, as far as is 
practicable, disability from 
manifestations of the service-connected 
intervertebral disc syndrome, in contrast 
to disability from manifestations of 
service-connected peripheral neuropathy 
of the lower extremities.  If the 
examiners are unable to distinguish 
manifestations of the intervertebral 
disc syndrome from those of peripheral 
neuropathy, then he/she should so 
indicate for the record.  The factors 
upon which any medical opinion is based 
should be discussed.

3.  When the above development has been 
completed, the RO should review the 
entire record and ensure that all 
development requested in this remand has 
been complied with in full.  Thereafter, 
the RO should evaluate the service-
connected low back disorder under the old 
rating criteria.  Additionally, the 
service-connected low back disorder 
should be evaluated under the new rating 
criteria.  The veteran should be assigned 
an evaluation consistent with whichever 
rating criteria would provide for a 
higher evaluation.  If the benefit sought 
on appeal is not granted, he and his 
representative should be furnished an 
SSOC and given time to respond.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


